MEMORANDUM **
Nake Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s second motion to reopen as numerically barred under 8 C.F.R. § 1003.2(c)(2) (permitting only one motion to reopen deportation proceedings to be filed within ninety days of the administrative decision).
Singh’s reliance on Fajardo v. INS, 300 F.3d 1018 (9th Cir.2002) is misplaced because Fajardo holds that the single-motion limitation does not apply to in absentia orders of deportation, and Singh’s deportation order was not entered in absentia.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.